 In the Matter of NORTHERN AIRCRAFT PRODUCTS DIVISION, THE AVIA-'TION CORPORATIONandINTERNATIONAL UNION, UNITED 'AUTOMOBILE,AIRCRAFT AND' AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,LOCAL 27 (CIO)Case No. 8-R-1194.-Decided October 28,1943Pruitt and Grealis,byMr. Francis J. Naphin,of Chicago, Ill., forthe Company.Messrs. James R. Crowley, Sydney Friedlander, James BrennanandHarry S. Hyatt,all of Toledo, Ohio, for the CIO.Mr. Earl S. Streeter,of Toledo, Ohio, for the MESA.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,Local No. 27 (CIO) herein called the CIO, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Northern Aircraft Products Division, The Aviation Cor-poration, Toledo, Ohio, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Louis Plost, Trial Examiner.Said hearing washeld at Toledo, Ohio, on September 16, 1943.The Company, the CIO,and Mechanics Educational Society of America, Local No. 4 (CUA),herein called the MESA, appeared, participated, and were affordedfull oportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board,53 N. L.R. B., No. 30.188 NORTHERN AIRCRAFT PRODUCTS DIVISION189Upon the entire record in the case, theBoardmakes the following :FINDINGS OF FACTI. 1HE BUSINESS OF THE COMPANYNorthern Aircraft Products Division, The Aviation Corporation, aDelaware corporation, operates a plant at Toledo, Ohio, where it isengaged in the manufacture of precision aircraft parts for use bythe armed forces, of the United States.The Toledo plant, the,onlyoperation here involved, is owned by the Defense Plant Corporationand leased to the Company.Conversion of the plant buildings to their present use began inDecember 1942.Production of precision aircraft parts began inFebruary 1943, and the first finished products were shipped in March1943.The Company estimates that during the year 1943, it will buyand bring to the Toledo plant from points outside the State of Ohio,raw materials which will consist largely of castings and forgingsvalued at more than $100,000. It estimates that during the sameperiod, it will ship from its Toledo plant to points outside the Stateof Ohio, finished products valued at more than $250,000.The,Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile,Aircraft and AgriculturalImplementWorkers ofAmerica, Local 27, affiliated with the Con-gress of Industrial Organizations,is a labor organization admittingto membership employees of the Company.Mechanics Educational Society ofAmerica,Local No. 4, affiliatedwith the Confederated Unions of America, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 7, 1943, the CIO requested recognition by theCompany as, the exclusive bargaining representative of the Com-pany's employees.The Company refused to grant such recognitionon the ground that the CIO's request was inappropriate at that timebecause the Company had not yet employed 50 percent of its totalanticipated personnel.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the CIO and the MESA repre-559015-44-vol. 53-14 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent substantial numbers of employees in the alleged appropriateunits.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe CIO contends that all production and maintenance employeesof the Company, including maintenance mechanics, maintenance ma-chinists, tool-room employees, tool grinders, tool inspectors and ma-chine repair employees, but excluding process engineers, tool designers,draftsmen, plant engineers, plant protection employees, personnel de-partment employees, foremen, assistant foremen, all supervisory em-ployees, timekeepers and office employees constitute an appropriatebargaining unit.The Company agrees that if an election is ordered,the unit -sought by the CIO is appropriate. The MESA contends thatthere should be a separate appropriate unit consisting of all tool anddie makers,2 tool inspectors, tool grinders, machine repair machinists,and machine repair mechanics. There is no history of collective bar-gaining at the plant on any basis whatever.The plant is operated as a single, integrated production unit, thevarious departments each contributing its share to the production ofthe completed product.Clearly, therefore, an industrial unit wouldbe appropriate.The evidence also indicates, however, that the unitproposed by the MESA could also be appropriate.With the excep-tion of the machine repair mechanics, who work out of a separateroom on the second floor, all of the employees in the unit proposed bythe MESA are attached to the tool room, which is located on the fourthfloor of the building.Although the tool makers make some of thetools used by the production employees, none of them does actual pro-duction work.Their duties consist entirely of the maintenance ofthe tools and machines used by the production workers.All of theseemployees are required to serve a 4-year apprenticeship before theyaie considered fully qualified to perform their work 3Furthermore,IThe Field Examiner reported that the CIO submitted 99 authorization cards 'bearingapparently genuine original signatures of persons whose names were listed on the Comrany'spay roll of July 9,1943, which contained the names of 207 employees in the unit which theCIO alleges to be appropriate.The MESA submitted 11 cards,all of which bore apparently genuine original signaturesof persons whose names were listed on the Company's pay roll of 35nly 9, 1943, whichcontained the names of 14 employees in the unit which the MESA alleges to he appropriate.2The parties agreed at the bearing that there were no die makers in the Company'semploy3The Company introduced evidence that it plans to employ in the tool making divisiona number of machine operators.Tin, evidence indicates that theseemployees will not beparticularly skilled,but will do routine work similar to that'of other production em-ployees in the plant.If the Company actually does employ such employees,they will be NORTHERN AIRCRAFT PRODUCTS DIVISION191we, have on several occasions recognized the propriety of a unit suchas ishere sought by the MESA.4 Before making a final determinationof the appropriate unit or units, we shall firstascertainthe desires -ofthe employees involved.The Company began operations in February 1943, with about 27employees.Thereafter the personnel increased at a rate of from 25to 40 persons per month until September,, when the pay roll decreasedby about 15 employees. The decrease, however, resulted from changesof certain tool designs.At the time of the hearing there were 223 em-ployees in the over-all production and maintenance unit, 22 per centof the anticipated total personnel.The Company estimates that thepay roll will reach 50 percent of its anticipated total in approximately6 months:Thus it appears that there are presently employed sub-stantiallylessthan 50 percent of the total anticipated complement ofemployees and that the present personnel is expected to more thandouble in less than a year.Under such circumstances it is our prac-tice, if there is a substantial and representative group of workerspresently employed, as the evidence indicates is true in the instantcase,to proceed with a present determination of representatives.We shall, therefore, direct an election herein.We shall, however,entertain a new petition for investigation within a period of less thana year, although not before the expiration of 6 months, following anycertification which may result from the instant proceedings, uponproof by the petitioning union (1) that the number of employees ismore than double the number eligible to participate in the electionshereinafter directed, and (2) that the petitioning labor organizationrepresents a substantial number of employees in the expanded unit .5We shall direct that the question concerning representation whichhas arisen be resolved, in part, by elections by secret ballot amongthe following groups of employees :(1)All tool makers, tool inspectors, tool grinders, machine repairmachinists and machine repair mechanics in the employ of the Com-,pany, excluding supervisory employees with authority to hire, disci-pline, promote, discharge, or, otherwise effect changes in the statusof 'employees 'or effectively to' recommend such action, to determinewhether they,desire to be represented by the CIO or by the MESA;(2)All production and maintenance employees of the Company,excluding process engineers,' tool designers, draftsmen, plant engi-neers, plant-protection employees, personnel department employes,excluded from any unit of skilled employees which we may find to be appiopriate in sub-stantial conformance with the request of the MESA-IMatter of American Propeller Corpatation,41 N LMatter of The ElectricAuto-Lite,Companrl,9 N. L. It. B. 147;Matter of Standard Cap & Seal Company,10 N. L.1iB 466;Matter of117illysOverland Motors, Inc , 9N. L H B 924.6Matter of Aluminum Company of Annriica,52 N. L R B. 1040. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimekeepers, office employees, foremen, assistant foremen, all othersupervisory employees with authority to hire, discipline,; promote,discharge, or otherwise effect changes-in the status of employees, oreffectively to recommend such action, and also excluding all em-ployees described in the preceding paragraph, to determine whetheror not they desire to be represented by the CIO.DIRECTION OF ELECTIONSBy virtue, of and pursuant to the power vested in the. NationalLabor Relations Board by Section 9 (c) of the National' Labor'Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itishereby-DntECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Northern Air-craft Products Division, The Aviation Corporation, Toledo, Ohio,elections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the following groups,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation or,temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or'reinstated prior to the dateof the election :(1)All tool makers, tool' inspectors, tool grinders, machine repairmachinists and machine repair mechanics, in the employ, of the Com-pany at its Toledo, Ohio, plant, excluding foremen, assistant foremenand all other supervisory employees with authority to hire, disci-pline, promote, discharge, or otherwise effect changes in the statusof employees, or effectively to recommend such action, to determinewhether they desire to be represented by Mechanics EducationalSociety of America, Local No. 4, affiliated with the ConfederatedUnions of America, or by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, 'LocalNo. 27, affiliated with the Congress of Industrial Organizations, forthe purpose of collective bargaining, or by-neither; and among(2)All production and maintenance employees of the Company atitsToledo, Ohio, plant, excluding process engineers, tool designers, NORTHERN AIRCRAFT PRODUCTS DIVISION193 1draftsmen, plant engineers, plant-protection employees, personneldepartment employees, timekeepers, office employees, foremen, assistantforemen, all other supervisory employees with authority to hire, disci-pline, promote, discharge, or otherwise effect changes in the statusof employees, or effectively to recommend such action, and also ex-cluding all employees in the categories listed in the preceding para-graph, to determine whether or not they wish to be represented byInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, Local No. 27, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.